In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-514 CV

____________________


CURTIS REEL, Appellant


V.


LOU REID PATTERSON, BENITA MAE MARTIN, DANNY MILLER 

AND RAY EAST, Appellees




On Appeal from the 1st District Court
Newton County, Texas

Trial Cause No. 11060, consolidated with No. 11081




MEMORANDUM OPINION (1)
	The judgment was signed on July 18, 2003.  A motion for new trial was filed within
thirty days of the date the judgment was signed.  A notice of appeal was mailed on
November 3, 2003, more than 90 days from the date the judgment was signed, and was
received by the clerk of the trial court the following day.  On November 13, 2003, we
denied the appellant's motion for extension of time to file notice of appeal because the
notice of appeal was not filed within 15 days of its due date.  The Court finds appellant
failed to timely perfect an appeal.  The Court further finds that it lacks jurisdiction over
this appeal.
	It is therefore ordered that this appeal be dismissed for want of jurisdiction.
	APPEAL DISMISSED.	
 
									PER CURIAM

Opinion Delivered January 15, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.